

116 HR 6499 IH: To authorize the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating certain lands as the Los Caminos del Rio National Heritage Corridor, and for other purposes.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6499IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Cuellar (for himself and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating certain lands as the Los Caminos del Rio National Heritage Corridor, and for other purposes.1.Los caminos del rio(a)DefinitionsIn this section:(1)CorridorThe term Corridor means the Los Caminos del Rio National Heritage Corridor.(2)MapThe term map means the map titled Los Caminos del Rio National Heritage Corridor and dated April 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Study areaThe term study area means the study area described in subsection (b)(2).(b)Study(1)In generalThe Secretary, in consultation with State historic preservation officers, State historical societies, State tourism offices, State natural resource agencies, and other appropriate regional and local organizations or agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as the Los Caminos del Rio National Heritage Corridor.(2)Study areaThe study area includes—(A)the portion of the Rio Grande River and surrounding areas, as generally depicted on the map; and(B)any other areas in the State of Texas that—(i)have a shared heritage with the areas depicted on the map described in subparagraph (A); and(ii)are adjacent to, or in the vicinity of, those areas.(3)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area—(A)has an assemblage of natural, historic, and cultural resources that—(i)represent distinctive aspects of the heritage of the United States;(ii)are worthy of recognition, conservation, interpretation, and continuing use by residents and visitors; and(iii)would be best managed—(I)through partnerships among public and private entities; and(II)by linking diverse and sometimes noncontiguous resources and active communities that share a common heritage;(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(C)provides—(i)outstanding opportunities to conserve natural, historic, cultural, or scenic features; and(ii)outstanding recreational and educational and cultural tourism opportunities;(D)contains resources that—(i)are important to any identified themes of the study area; and(ii)retain a degree of integrity capable of supporting interpretation;(E)includes residents, business interests, nonprofit organizations, including museums and heritage organizations, and State and local governments that—(i)are involved in the planning of the Corridor;(ii)have developed a conceptual financial plan that outlines the roles of all participants in the Corridor, including the Federal Government; and(iii)have demonstrated support for the designation of the Corridor;(F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the Corridor while encouraging State and local economic activity; and(G)has a conceptual boundary map that is supported by the public.(c)ReportNot later than the end of the third fiscal year after the date on which funds are first made available for this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(1)the findings of the study; and(2)any conclusions and recommendations of the Secretary.